Citation Nr: 1758679	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-06 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left knee disability, and if so, whether the reopened claim should be granted. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from September 1971 to September 1974, and January 1982 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran requested a hearing before the Board in his March 2014 substantive appeal.  The videoconference hearing was scheduled for July 2017.  However, In a July 2017 written statement, the Veteran's representative withdrew his hearing request.  As such, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702 (e). 

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

In July and August 2017 correspondence, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, expressed his intent to withdraw his appeal of entitlement to service connection for a left knee disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals of whether new and material evidence  has been submitted to reopen the claim of entitlement to service connection for a left knee disability, and if so, whether the reopened claim should be granted have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204 (b).  

The Veteran's representative submitted signed statements on July 7, 2017 indicating the Veteran's wish to withdraw his appeal whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left knee disability, and if so, whether the reopened claim should be granted.  The representative confirmed the withdrawal in the august 2017 appellate brief.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal and the issue must be dismissed.


ORDER

The issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left knee disability, and if so, whether the reopened claim should be granted is dismissed. 



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


